United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0013
Issued: September 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 3, 2014 appellant filed a timely appeal from an April 24, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional or
stress-related condition in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted additional evidence after OWCP’s April 24, 2014 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On October 30, 2013 appellant, then a 55-year-old medical support assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained high blood pressure due to
exposure to stress at work. Regarding the cause of her claimed condition, appellant stated,
“Worked along with no help for 10 years straight with no help in a hostile working zone.
Carried the clinic with no help.”3
In a November 5, 2013 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim.
In an undated statement received on March 18, 2014, appellant further discussed her
claimed work factors. She stated that she worked in the audiology department for five audiology
doctors and four compensation doctors and that she performed various duties, including checking
patients in and out, changing patients’ appointments, answering the telephone, manning a walkin clinic, and pulling medical charts.4 Appellant alleged that she sustained stress because she
frequently was forced to work more than eight hours per day. She also asserted that she
sustained stress because she was often forced to work alone without help from coworkers or
management. Appellant claimed that her requests for transfer/reassignment to another
department of the employing establishment, including requests made in 2007 and 2012, were
improperly denied by management. She asserted that she filed a grievance regarding some of
these matters.
Appellant submitted various documents from 2007 and 2012 reflecting her requests to be
transferred to other departments of the employing establishment. She also submitted a
performance plan describing her work duties and performance standards. The record contains an
August 23, 2013 document referencing a “grievance.” Appellant also submitted several medical
reports in which attending physicians discussed her high blood pressure in the context of her
claimed stress at work.
In a statement received by OWCP on April 18, 2014, appellant’s supervisor (A.B.-M.),
whose title was audiology section chief/supervisor, stated that when appellant began working for
the employing establishment there were two program support assistants assigned to the East
Orange Audiology Department on the fourth floor. She noted that appellant and a male
coworker worked for five audiologists at this campus. Appellant’s supervisor indicated that
appellant’s tour of duty began at 8:30 a.m. (although she often was late) and ended at 5:00 p.m.
Her supervisor stated that the male coworker covered the fourth floor office before 8:30 a.m. and
was then stationed on the third floor for the rest of the day. From there, the male coworker
answered telephones, made appointments, and handled all the mailing on a daily basis.
Appellant’s supervisor asserted that the male coworker also cleared the telephones in the
3

On the same form, appellant’s supervisor indicated that her work schedule was 8:30 a.m. to 5:00 p.m., Monday
through Friday. Appellant stopped work on September 13, 2013. She indicated on the Form CA-2 that she first
became aware of her claimed condition on November 17, 2004.
4

Appellant asserted that patients were always “fighting with each other” to determine who would be examined
first. She described the work environment as a “mad house.” Appellant submitted an April 15, 2008 statement in
which a coworker stated that patients were “rude” to her.

2

morning, cancelled clinics as needed, and took care of certifying the incoming hearing aids.
Appellant’s supervisor stated that there were no instances when appellant ever was required to
work alone.
In the statement received on April 18, 2014, appellant’s supervisor further stated that the
male coworker was replaced by a female coworker who joined the staff in September 2008. The
new coworker worked from 8:00 a.m. to 4:00 p.m., Monday through Friday. Appellant’s
supervisor indicated that, whenever this coworker was away, the supervisor assisted in manning
the telephones with appellant and also sat at the front desk with her at times. She asserted that
there was never a walk-in clinic, but that there was a repair clinic and all patients were scheduled
to arrive at a certain time so there was no “drama.” Appellant’s supervisor stated that, if patients
were late for their appointments, they were given audiological services for the balance of the
time that remained for that appointment or were rescheduled if they were extremely late. She
stated that appellant’s duties were to intake the patients answer the telephones, and make new
and follow-up appointments. If an audiologist fell ill, it was appellant’s duty to reschedule the
patients. Appellant’s supervisor noted that there were no charts to pull as all patients’ medical
records were computerized and all consults were handled by another coworker who worked from
the Lyons campus. This coworker scheduled new appointments for both campuses, Lyons and
East Orange, and was not part of appellant’s job duties. Appellant’s supervisor stated that
appellant did not work overtime and was never subjected to harassment or discrimination in the
workplace.
In an April 24, 2014 decision, OWCP denied appellant’s emotional condition claim as
she had failed to establish any compensable work factors. It found that she had not factually
established the existence of such employment factors, including her claims that management
committed wrongdoing with respect to administrative matters or that she was subjected to
harassment/discrimination. OWCP also determined that appellant had not established that
management required her to work alone or to work on an overtime schedule.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
5

Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

3

assigned work duties of the employee and are not covered under FECA.7 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.10
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.11
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.12 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.15
7

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
8

William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

11

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

12

Pamela R. Rice, 38 ECAB 838, 841 (1987).

13

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

14

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

15

Id.

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
and accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.16
ANALYSIS
Appellant alleged that she sustained an emotional or stress-related condition, in the form
of high blood pressure, as a result of a number of employment incidents and conditions. OWCP
denied appellant’s claim because she had failed to establish any compensable employment
factors. The Board must, thus, initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA. The Board notes that
appellant made allegations pertaining to her regular or specially assigned duties under Cutler.17
Appellant also alleged error and abuse in administrative matters and harassment and
discrimination on the part of her supervisors.
Appellant claimed that work duties caused her to sustain high blood pressure when she
alleged that she sustained stress because she was required to work alone and was required to
work overtime to perform her work duties. However, she has failed to factually establish that
those were her working conditions. Appellant did not submit any evidence to support these
allegations. Appellant’s supervisor provided a detailed statement in which she explicitly denied
appellant’s allegations.18
Appellant alleged that management officials committed wrongdoing by mishandling
requests to transfer to another department of the employing establishment, or by failing to
properly support her in her work. Such administrative and personnel matters, although generally
related to the employee’s employment, are administrative functions of the employer rather than
the regular or specially assigned work duties of the employee and are not covered under FECA.
However, the Board has held that, where the evidence establishes error or abuse on the part of
the employing establishment in what would otherwise be an administrative matter, coverage will
be afforded. The Board finds that appellant has not established her claims regarding
administrative matters. While appellant submitted some documents relating to these matters,
these documents did not establish that the employing establishment committed error or abuse.
Appellant suggested that she filed a formal grievance with respect to these administrative
16

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

17

See supra note 6.

18

Appellant also suggested that she was subjected to adverse work conditions as patients were always “fighting
with each other” to determine who would be examined first. She submitted an April 15, 2008 statement in which a
coworker stated that patients were “rude” to appellant, but the statement did not contain a description of any specific
events.

5

matters. The record contains an August 23, 2013 document referencing a “grievance” but it is
unclear from the record whether appellant ever formally filed a grievance about her claimed
work factors and, if so, whether she received a favorable outcome. For these reasons, appellant
has not established a compensable employment factor under FECA with respect to administrative
matters.
Appellant generally claimed that her supervisors subjected her to harassment and
discrimination.19 She generally alleged that supervisors engaged in actions which she believed
constituted harassment and discrimination, but she provided no corroborating evidence, such as
witness statements, to establish that the actions actually occurred.20 Further, these allegations
were specifically denied by the employing establishment. Thus, appellant has not established a
compensable employment factor under FECA with respect to the claimed harassment and
discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof in establishing that she
sustained an emotional or stress-related condition in the performance of duty.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
or stress-related condition in the performance of duty.

19

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
20

See William P. George, 43 ECAB 1159, 1167 (1992).

21

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992). On appeal appellant discussed the
treatment for her medical conditions, but such discussion is irrelevant to the basis of the denial of her claim, which
was factual in nature.

6

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

